DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 10, the step “identifying an algorithm used by the base station to determine a future value of …” is fails to particular point out the algorithm for determining the future value.  Same rejection for claim 24


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-8,11-23,25-30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Guo et al. (Pub. No. 20180302889).
- With respect to claims 1, 18, 29-30, Guo teaches a method for wireless communications at a user equipment, UE, (Fig. 13 A, item 1320, 1330, 1340, 1360) comprising: 
- transmitting, to a base station, an indication of a value of a channel quality parameter of a wireless link comprising a first beam pair between the UE and the base station (paragraph 0144, "the beam recovery request signal can include one bit information to indicate that beam failure is detected;"; paragraph 0151, "the UE can be requested to transmit beam failure recovery request message if some condition is met ....the condition can be the LI RSRP measurement of all M configured BPL is below a configured RSRP threshold for configured time duration"; paragraph 0153, "the condition can be the LI RSRP measurement of primary BPL is below a configured RSRP threshold for configured time duration."); 
-  transmitting, to the base station, side information different from and in addition to the indication of the value of the channel quality parameter (paragraph 0145, "the beam recovery request signal can include a TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, CSI-RS antenna port ID or CSI-RS antenna port ID set index}."); and 
- receiving, in response to the transmitted indication of the value and the transmitted side information, an indication of resources for the UE to use to communicate on the wireless link (paragraph 0148," the UE can assume to expect one or more of the following messages after sending a beam recovery request... the beam recovery response is signaling indicating the UE to 
- With respect to claim 12, Guo teaches wherein transmitting the side information 2comprises:  3identifying an event trigger has occurred; and  4transmitting the side information to the base station at least in part in response 5to the identified event trigger (par. 0125 that "when a UE detects a beam failure event, the UE can be requested to transmit beam recovery request").  
- With respect to claim  13, 21, Guo teaches further comprising:  2receiving, from the base station, an indication of a future value of the channel 3quality parameter of the wireless link;  4comparing the indicated future value to an actual value of the channel quality 5parameter; and  6transmitting, to the base station, a report identifying a result of the comparing (par. 0146 that "a request from the UE to request the gNB to trigger aperiodic CSI-RS transmission to allow the UE to refine Rx beams.").  
- With respect to claim  14, Guo teaches wherein the base station determined the future 2value based at least in part on the transmitted side information and the transmitted indication 3of the value (par. 0145 that "the beam recovery request signal can include a TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, CSI-RS antenna port ID or CSI-RS antenna port ID set index}.").  
- With respect to claim  16, 22, Guo teaches further comprising:  2receiving, from the base station, a request for the UE to transmit the report, the 3report transmitted by the UE in response to the received request (par. 18).  
- With respect to claim  17, Guo teaches further comprising:  2determining, by the UE, an updated value for the channel quality parameter 3based at least in part on the comparing, the report comprising the updated value (par. 157).  
- With respect to claim  18, 15, Guo teaches further comprising:  2measuring, by the UE, the channel quality parameter for the wireless link to 3determine the actual value of the channel quality parameter (par. 93).  
- With respect to claim  111, 25, Guo teaches wherein the side information comprises UE 2mobility information, or a Doppler spread, or an indication of past receive beam changes by the UE, or a combination thereof (par. 121). 

- With respect to claim  113, Guo teaches wherein receiving the indication of resources 2comprises:  3receiving a request to switch from using the first beam pair to using a second 4beam pair, the second beam pair comprising a different transmit beam, or a different receive 5beam, or a combination thereof, than the first beam pair (par. 0137 that "the UE can ... operate accordingly based on the received beam recovery response, e.g., switching the beam to a indicated new beam, reporting a beam state information in a scheduled UL transmission").  
- With respect to claim  114, Guo teaches wherein receiving the indication of resources 2comprises:  3receiving a grant of the resources in response to the transmitted indication of 4the value and the transmitted side information (par. 0148 that "the beam recovery response is that the UE receives a UL NR-PUSCH assignment").  
- With respect to claim  117, 28, Guo teaches wherein the side information further comprises 2an indication of a duration for which the side information is valid (par. 93, 125, 140).  
- With respect to claim  119, Guo teaches wherein determining the future value of the 2channel quality parameter comprises:  3determining the future value of the channel quality parameter from the 4received value using a linear filter based at least in part on the received side information (par.  67, 112).  
- With respect to claim  120, Guo teaches wherein transmitting the indication of 2resources comprises:  3transmitting a request for the UE to switch from using the first beam pair to 4using a second beam pair, the second beam pair comprising a different transmit beam, or a 5different receive beam, or a combination thereof, than the first beam pair (par. 122).  
- With respect to claim  123, Guo teaches wherein transmitting the indication of 2resources comprises: 3transmitting, to the UE, a grant identifying the determined resources (par. 95).  

Allowable Subject Matter
Claims 5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471